Citation Nr: 1204494	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability with sciatica (back disability).

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1971 and additional U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although the Veteran was scheduled for a videoconference Board hearing, he withdrew his Board hearing request in April 2009.  See 38 C.F.R. § 20.704 (2011).

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination and obtain records from the Social Security Administration (SSA).  The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's back disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.

2.  The Veteran's right shoulder disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability with sciatica have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Waiver

As an initial matter, the Board notes that the Veteran has submitted additional evidence without waiving RO review.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304  (2011).  However, upon review of the additional evidence, the Board finds that the records submitted by the Veteran are not relevant to the case.  Many of the records are copies of medical records that are already associated with the Veteran's claims file.  The Veteran has submitted some recent treatment records from Baptist M & S Imaging and South Texas Spinal Clinic which were not previously of record; however, while these records are new, they only show what other evidence of record has already established - that the Veteran has current low back and right shoulder disabilities.  These records do not address the question at issue in this case which is whether or not these current disabilities are related to the Veteran's active military service.  

Since the additional evidence submitted by the Veteran is not pertinent to the case, the provisions of 38 C.F.R. § 20.1304 do not apply, and the case need not be returned to the RO.  The Board will address the issues on appeal below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

The Veteran is claiming service connection for a low back disability with sciatica and a right shoulder disability.  The evidence of record, including VA and private treatment records, shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with radiculopathy, status post two lumbar surgeries, as well as arthritis of the right acromioclavicular joint.   

There is no evidence in the Veteran's service treatment records of any injury to the low back or right shoulder during the Veteran's period of active duty military service from July 1969 to July 1971.

Service treatment records from the Veteran's Reserve service show that June 1987, the Veteran complained of back problems.  At that time, the Veteran reported having had back problems his whole life, and that he had had lumbar disc surgery in December 1986.  It is unclear what necessitated this surgery, but the Veteran has provided no evidence that it was related to an injury that happened during active or inactive duty for training.  It doesn't appear that any disability was observed at that time of his June 1987complaint.  A medical examination of the Veteran's back in April 1988 was normal and on a Report of Medical History completed at the same time, the Veteran was noted to be asymptomatic.  An examination in December 1992 was also normal and on a Report of Medical History completed at the same time, the examiner noted "no further sequelae from disc surgery 1985." 

Service treatment records from the Veteran's Reserve service also show that the Veteran was treated for acute muscle strain of the right shoulder in June 1990 associated with overuse.  However, no disability of the right shoulder or right upper extremity was noted at an examination in December 1992.  

Post service, VA treatment records show treatment for complaints of low back pain beginning in 2002.  

The Veteran has provided conflicting accounts of the onset of his low back pain.  For example, at a February 2010 VA examination, the Veteran reported onset of low back pain in both the mid 1980s and 1969.  He attributed his initial strain to carrying heavy sacks of potatoes.  A June 2005 treatment note from Dr. N.A. of WellMed Medical Management reports a history of back pain off and on for three years.  Records from Dr. S.P. of South Texas Spinal Clinic show that the Veteran reported a spinal surgery in 1987 after which he did well until 1995 before experiencing gradual onset of pain with onset of severe pain in May 2005.  In submissions to the Social Security Administration (SSA), the Veteran also described onset of his current low back problems in May 2005.  Treatment records from Dr. M.M. of NE Baptist Ambulatory Surgery Center show the Veteran reported a 1987 lumbar surgery with improved symptoms until 2001 when he began to experience slowly increasing pain with the onset of more severe pain in May 2005.  However, VA treatment notes show that the Veteran described an approximately twenty year history of chronic low back pain which significantly increased in May 2005.  In January 2005, he described chronic low back pain beginning when he was 34 with periods of pain three times per year.  

Based on the above, the Veteran is not an accurate historian of his disabilities.

Post service, the Veteran complained of bilateral hand and shoulder pain in 2005, with an October 2005 electrodiagnostic study by Dr. D.H. showing severe carpal tunnel syndrome of the right upper extremity and moderate carpal tunnel syndrome of the left upper extremity.  VA treatment records from September 2006 show the Veteran complained of bilateral shoulder pain and reported "many accidents" when he was younger.  He described hitting the bottom when diving, as well as working as an aircraft mechanic and a carpenter.  He did not specifically identify any in-service injury.  X-rays showed degenerative changes.  

In February 2010, the Veteran was afforded a VA examination of his low back and right shoulder disabilities.  The examiner, an orthopedic surgeon, opined that these disabilities are unrelated to the Veteran's military service, pointing out that there are no medical records either in service or post-service attributing the Veteran's current disabilities to service.  He also noted that the Veteran's medical history provides evidence against this claim.

In August 2011, the Veteran was provided another VA examination of his right shoulder.  The examiner concluded that the Veteran's right shoulder disability is less likely than not caused by or incurred in service.  As rationale, the examiner noted that the Veteran had only an isolated instance of shoulder strain, with no further complaints for approximately fifteen years.  Additionally, the examiner noted that the Veteran's current diagnosis of acromioclavicular arthritis is more likely than not the result of aging rather than an acute instance of shoulder strain in service because the Veteran has acromioclavicular arthritis in both shoulders, not just the right one, and most people develop this type of arthritis by the age of 62.  Finally, the examiner stated that the Veteran's reports of night pain and numbness up to the shoulders are due to his carpal tunnel syndrome, not his right shoulder disability.  The examiner concluded:

the Veteran's current right shoulder disability is pain referred from carpal tunnel syndrome, plus a component of discomfort from age related acromioclavicular arthritis.  This current right shoulder disability was neither incurred in the service or a result of injury in the reserves for the reasons stated above.  This is not a posttraumatic arthritis problem that we see at this time and his main discomfort is related to carpal tunnel syndrome that was not diagnosed until 2006.

Based on all the above reasons, the Board finds that entitlement to service connection for a low back disability or for a right shoulder disability is not warranted.

While it is clear that the Veteran has current low back and right shoulder disabilities, there is no credible evidence linking these disabilities to the Veteran's military service.  

There is no evidence of any injury to the Veteran's low back or right shoulder during the Veteran's active military service and the Veteran has never claimed that he sustained an injury in service that was not documented.  

While the Veteran complained of low back pain on one occasion during his period of reserve service, there is no evidence that this pain was the result of any injury incurred during active or inactive duty for training.  Furthermore, on examinations in 1988 and 1992, there is no evidence of any current low back disability at all and the Veteran denied any current low back problems, providing factual evidence against his own claim.  Post-service, the earliest medical evidence of a low back problem is in 2002.  Therefore, the Board can find no evidence that a chronic low back disability had onset in service or that a non-service connected back disability was permanently aggravated by an injury incurred during active or inactive duty for training.  

Furthermore, in February 2010, a VA examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his military service.  The Board finds this opinion is entitled to great probative weight.   

There is also no evidence that the right shoulder strain the Veteran experienced in 1990 resulted in a chronic disability.  Service treatment records characterize the Veteran's strain as acute, rather than chronic, and there is no medical evidence of any right shoulder disability for fifteen years after the 1990 complaint.  Both the February 2010 and the August 2011 VA examiners concluded that the Veteran's current right shoulder disability is unrelated to service, including the Veteran's in-service shoulder strain.

None of the Veteran's treatment providers has offered an opinion concerning the etiology of the Veteran's current low back and right shoulder disabilities, and the Veteran himself has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's current orthopedic disabilities are related to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

Accordingly, for all the above reasons, entitlement to service connection for a low back disability with sciatica and entitlement to service connection for a right shoulder disability are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in May 2005 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2006.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in September 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  
VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and SSA records.  The Veteran submitted private medical records from multiple treatment providers.  The appellant was afforded VA medical examinations in February 2010 and August 2011.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


